Citation Nr: 0833520	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-32 193	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for eligibility for death benefits, including 
death pension.



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The appellant contends that her deceased spouse had 
qualifying military service during World War II.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence had not been received to warrant reopening 
a claim for eligibility for VA benefits.


FINDINGS OF FACT

1.  The appellant's claim for eligibility for VA death 
benefits was denied by unappealed RO decisions of September 
2002 and March 2003.

2.  Evidence received since the prior decisions is cumulative 
of evidence already of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The evidence received since the previous decision, which 
denied the claim for basic eligibility for VA death benefits, 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has satisfied any duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008, to eliminate the requirement that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In letters dated in September 2006 and October 2007, 
the appellant was notified of the information and evidence 
needed to substantiate and complete the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
further redefined the requirements of the VCAA to include 
notice that a disability rating and an effective date for 
award of benefits would be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A notice as to these matters was provided in October 
2007. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court stated that the VCAA 
requires VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In September 2006, the appellant was informed that she had to 
submit new and material evidence to reopen her claim for 
service connection for the cause of the veteran's death.  She 
was informed that evidence demonstrating military service 
with the United States Armed Forces was required.  Therefore, 
VA's duty to notify the appellant has been satisfied and 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

New and Material Evidence Claim

The appellant contends that her deceased husband's guerrilla 
service during World War II meets the requirements for 
recognition as having served with the United States Armed 
Forces, and therefore confers eligibility for VA benefits. 

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  With respect to Philippine service, certifications 
by a U.S. service department will be accepted as establishing 
periods of recognized service as a Philippine Scout, a member 
of the Philippine Commonwealth Army serving with the U.S. 
Armed Forces, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41. 
When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from the 
appropriate U.S. service department, under 38 C.F.R. § 3.203.  
Where U.S. service department certification is required, the 
service department's decision on such matters is conclusive 
and binding upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  If the U.S. service department declines to verify 
the claimed service, the applicant's only recourse to alter 
such certification lies within the relevant service 
department, not VA.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

The RO, in a September 2002 decision, found that the 
appellant's deceased husband did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  
She did not perfect a timely appeal.  The decision is, 
therefore, final.  

Along with duplicate copies of records previously submitted, 
the appellant submitted an affidavit in February 2003 from a 
person who allegedly served with her husband.  In March 2003, 
the RO determined that the evidence submitted did not serve 
as a basis to reconsider the claim.  This decision was not 
appealed and has become final.

The present appeal arises from correspondence received in May 
2006.  Generally, a claim that has been previously denied may 
not thereafter be reopened and allowed based upon the same 
factual basis.  38 U.S.C.A. §§ 7104, 7105.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, however, VA shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.

The appellant's case turns upon a legal issue as to whether 
her deceased husband had qualifying service for VA disability 
benefits purposes.  Therefore, any new evidence submitted 
must be material as to that issue.

The evidence of record at the time of the prior denial 
included a July 1983 certification from the General 
Headquarters, Armed Forces of the Philippines, indicating 
that the appellant's deceased husband served with the 
Philippine Armed Forces during World War II.  That the 
document, however, was not produced by a U.S. service 
department.  Also of record was a September 2002 response 
from the National Personnel Records Center (NPRC), which 
verified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  The RO found the appellant was not eligible 
for VA benefits because the requisite qualifying service for 
status of a "veteran" had not been established.

The evidence submitted since the September 2002 and March 
2003 RO decisions consists of the appellants statements 
reiterating her prior claim and duplicate copies of documents 
not produced by a U.S. service department indicating that the 
appellant's spouse served with the Philippine Armed Forces 
during World War II.  

Based upon a comprehensive review of the record, the Board 
finds the evidence received since the prior decisions is 
cumulative of evidence already of record, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  Absent evidence of U.S. service department 
certification of qualifying service, the evidence does not 
raise a reasonable possibility of substantiating the claim, 
and reopening is not warranted.


ORDER

The appellant not having submitted new and material evidence 
to reopen the previously denied claim of basic eligibility 
for VA death benefits, the appeal is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


